
	

113 HR 4146 IH: Preservation Enhancement and Savings Opportunity Act of 2014
U.S. House of Representatives
2014-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4146
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2014
			Mr. Paulsen introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Low-Income Housing Preservation and Resident Homeownership Act of 1990.
	
	
		1.Short titleThis Act may be cited as the Preservation Enhancement and Savings Opportunity Act of 2014.
		2.Distributions and residual receiptsSection 222 of the Low-Income Housing Preservation and Resident Homeownership Act of 1990 (12
			 U.S.C. 4112) is amended by adding at the end the following new subsection:
			
				(e)Distribution and residual receipts
					(1)AuthorityAfter the date of the enactment of the Preservation Enhancement and Savings Opportunity Act of 2014, the owner of a property subject to a plan of action or use agreement pursuant to this section
			 shall be entitled to distribute—
						(A)annually, all surplus cash generated by the property; and
						(B)upon request made to the Secretary and notwithstanding any conflicting provision in such use
			 agreement; any funds accumulated in a residual receipts account, but only
			 if the owner is in material compliance with such use agreement.
						(2)Operation of propertyAn owner that distributes any amounts pursuant to paragraph (1) shall—
						(A)continue to operate the property in accordance with the affordability provisions of the use
			 agreement for the property for the remaining useful life of the property;
						(B)as required by the plan of action for the property, continue to renew or extend any project-based
			 rental assistance contract for a term of not less than 20 years; and
						(C)if the owner has an existing multi-year project-based rental assistance contract for less than 20
			 years, have the option to extend the contract to a 20-year term.
						.
		3.Future refinancingsSection 214 of the Low-Income Housing Preservation and Resident Homeownership Act of 1990 (12
			 U.S.C. 4104) is amended by adding at the end the following new subsection:
			
				(c)Future financingNeither this section, nor any plan of action or use agreement implementing this section, shall
			 restrict an owner from obtaining a new loan or refinancing an existing
			 loan secured by the project, or from distributing the proceeds of such a
			 loan; except that, in conjunction with such refinancing—
					(1)the owner shall provide for adequate rehabilitation pursuant to a capital needs assessment to
			 ensure long-term sustainability of the property satisfactory to the lender
			 or bond issuance agency;
					(2)any resulting budget-based rent increase shall include debt service on the new financing,
			 commercially reasonable debt service coverage, and replacement reserves as
			 required by the lender; and
					(3)rent increases for units not covered by a project-based rental subsidy contract or tenant-based
			 rental subsidy shall be limited to 10 percent..
		
